Citation Nr: 1039488	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
prior to July 12, 2007.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
since July 12, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.

The issue of entitlement to a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities since July 12, 2007, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 12, 2007, the Veteran was service connected for 
status post decompression cervical laminectomy due to cervical 
spinal stenosis with headaches, evaluated as 60 percent 
disabling; a kidney/bladder disorder secondary to status post 
decompression cervical laminectomy, evaluated as 20 disabling; 
and for diabetes mellitus, type II, evaluated as 10 percent 
disabling.  He had a combined evaluation of 70 percent.

2.  Prior to July 12, 2007, the Veteran's service-connected 
disabilities alone did not preclude him from securing or 
following substantially gainful employment consistent with his 
education and industrial  background.


CONCLUSION OF LAW

The criteria for entitlement to a total rating for compensation 
based upon individual unemployability due to service-connected 
disabilities prior to July 12, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of  2000 
(VCAA) have been met.  There is no issue as to providing  an 
appropriate application form or completeness of the  application.  
VA notified the Veteran in  correspondence dated in August 2005 
of the information and evidence needed to substantiate and 
complete a claim for entitlement to a total rating for 
compensation based upon individual unemployability.  VA did fail 
to fully comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how effective 
dates are assigned.  The Board finds that any defect with regard 
to the notice is harmless, as the benefit is not being granted 
for the term in question, and thus there is no effective date 
being assigned.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including obtaining VA treatment records and records from 
the Social Security Administration, and as warranted by law, 
affording VA examinations.  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication of 
his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal. 

Analysis

The Veteran asserts that he had to quit his job because he was 
unable to work due to his service-connected disabilities, 
particularly his cervical spine and kidney/bladder disabilities.  

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service- 
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the combined 
rating to 70 percent or more.  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
required percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities alone render the veteran 
unemployable.  38 C.F.R. § 4.16.

The United States Court of Appeals for Veterans Claims has held 
that in determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

A total rating for compensation purposes based on unemployability 
will be granted when the evidence shows that the veteran, by 
reason of his service-connected disabilities, is precluded from 
obtaining or maintaining any gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341.

The Veteran is service connected for status post decompression 
cervical laminectomy due to cervical spinal stenosis with 
headaches, evaluated as 60 percent disabling; a kidney/bladder 
condition secondary to status post decompression cervical 
laminectomy, evaluated as 20 disabling; and for diabetes 
mellitus, type II, evaluated as 10 percent disabling.  Thus, the 
Veteran meets the schedular criteria for entitlement to a total 
rating for compensation based upon individual unemployability.

The VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, completed by the Veteran 
in July 2005 shows that he has three years of high school and had 
worked as a janitor from 1990 to 2005.  He stated that he had 
lost six weeks of work because of his service-connected 
disabilities.  He indicated that he had to stop working because 
of polyneuropathy and the kidney/bladder disability.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
prior to July 12, 2007.  The reasons follow.

The Board is aware that the Veteran's service-connected cervical 
spine disability is rated at 60 percent disabling, which would 
appear to establish a rather severe cervical spine disability; 
however, the evidence prior to July 12, 2007, is clear in that 
the appellant's inability to work was due to chronic obstructive 
pulmonary disease and a low back disability-disabilities that 
are not service connected.  The evidence preponderates against 
finding that the appellant's service connected disorders alone 
precluded all forms of substantially gainful employment that were 
consistent with his occupational and educational background.

The Veteran had alleged that his low back disability was related 
to his cervical spine disability.  The Veteran had submitted a 
medical opinion, wherein a private physician had stated that 
there was a possibility that the chronic cervical spine pain and 
disease is the cause of the Veteran's low back pain.  See 
February 2007 private opinion from Michael Stephens, M.D.  VA 
provided the Veteran with an examination to determine if there 
was a relationship because the evidence established that low back 
pain had impacted the Veteran's ability to work.  In a July 2007 
VA examination report, the examiner concluded that it was not as 
likely as not that the lumbar disc disease was caused by the 
service-connected cervical spine laminectomy, as medical 
literature did not support a relationship between these two 
conditions.  

The Board assigns the July 2007 opinion more probative value than 
the February 2007 private opinion because the VA physician 
provided a rationale for his opinion, i.e., medical literature 
did not support a relationship between these two conditions.  The 
private physician failed to provide any rationale for his 
opinion.  Rather, he made a conclusory statement with no basis 
for such statement.  Moreover, Dr. Stephens merely stated that it 
was "possible."  Where a physician is unable to provide a 
definite causal connection, such an opinion constitutes "what 
may be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  

The RO properly issued a rating decision in July 2007 denying 
service connection for lumbar degenerative disc disease.  The 
Veteran did not appeal.  Hence, the rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

While the Veteran has indicated that the cause of his inability 
to work is his service-connected cervical spine and 
bladder/kidney disabilities, statements he has made to medical 
professionals indicate that his inability to work is due to non-
service-connected chronic obstructive pulmonary disease and a low 
back disability.  For example, in a June 2006 private medical 
record, the examiner wrote that the Veteran was applying for 
disability benefits because of chronic obstructive pulmonary 
disease and low back pain.  The examiner acknowledged that the 
Veteran was receiving monetary benefits from VA for his cervical 
spine disability, and yet he still noted that the appellant's 
Social Security Administration disability claim involved 
disabilities other than the cervical spine.  This is evidence 
against the Veteran's claim that he cannot secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities alone.

In the Veteran's July 2005 application for individual 
unemployability, he claimed he had lost six weeks of work due to 
his service-connected disabilities.  He also claimed that he had 
stopped working in February 2005 because of his service-connected 
disabilities.  However, in an October 2005 statement from the 
Veteran's former employer-the form is signed by the Executive 
Vice President of the company-stated that the Veteran's position 
had been eliminated because the office was "closed," which was 
the basis for the Veteran no longer working there.  See VA Form 
21-4192, Request for Employment Information in Connection with 
Claim for Disability Benefits.  The former employer also stated 
that the Veteran had not lost any time during the prior year due 
to disability.  Thus, the evidence provided by the employer is 
inconsistent with what the appellant reports.  This damages the 
Veteran's credibility.

In going through the record during the appeal period, the 
evidence shows that while the Veteran complains of severe 
cervical radiculopathy the objective evidence does not support 
such an allegation.  For example, in July 2005, the Veteran 
underwent nerve conduction studies and an electromyography at a 
private facility.  The impression was as follows:

This mildly abnormal nerve conduction study of the 
left arm, normal nerve conduction study of the right 
arm [and] minimally abnormal [electromyography] of 
the left arm provides electrophysiologic evidence 
of:

1.	Mild, sensory greater than motor, mostly 
demyelinating, left median neuropathy at or just 
distal to the wrist or Carpal Tunnel Syndrome.

2.	No left ulnar neuropathy at the wrist, within the 
forearm or across the elbow.

3.	No right median neuropathy at the wrist or within 
the forearm.

4.	No generalized polyneuropathy (arms tested only).

5.	No left C4-T1 cervical radiculopathy.

(Emphasis added.)  

Such test results do not remotely support a finding that the 
Veteran has pronounced radiculopathy as contemplated by the 
60 percent evaluation under the Diagnostic Code which his 
disability is evaluated (intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Thus, the clinical evidence shows that it is difficult 
to conclude that any radiculopathy is significantly impacting his 
ability to secure and obtain a substantially gainful occupation.

His range of cervical motion is limited, as flexion has been 
reported as 20 degrees and 10 degrees.  Such ranges of motion, 
however, are contemplated by the 60 percent evaluation.  But see 
September 2006 private medical record (examiner stated that the 
neck had full range of motion).

The most telling evidence regarding what disabilities are 
genuinely impacting the Veteran's ability to work are the 
statements the appellant reported when being evaluated by Social 
Security Administration.  When he was examined in June 2006, the 
Veteran reported that he was unable to walk one block without 
stopping one or two times and the same with walking up a flight 
of stairs.  These limitations were attributed to his nonservice 
connected chronic obstructive pulmonary disease.  The Veteran 
described having constant low back pain.  He had undergone disk 
removals in the lumbar spine in 2003.  He described severe pain 
in his low back when sitting for 10 to 15 minutes.  Following 
physical examination, the examiner diagnosed degenerative disc 
disease of the cervical and lumbar areas and chronic obstructive 
pulmonary disease, which he stated involved "marked 
obstruction."

Regarding prognosis, the examiner stated that it was stable to 
poor for degenerative disc disease in his neck and low back, and 
poor for pulmonary disease.  In explaining his rationale, the 
examiner stated that the Veteran was markedly limited by 
shortness of breath and the need for frequent bronchodilator 
treatment by his pulmonary disease; and that he was significantly 
limited by his low back.  Interestingly, he made no mention of 
the impact the cervical spine had on the Veteran.  This is 
evidence against a finding that the cervical disability prevents 
the Veteran from securing and following a substantially gainful 
occupation.  

As an aside, the pulmonary findings on the June 2006 private 
pulmonary function test would establish a 100 percent evaluation 
under the VA Rating Schedule.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6604.  See also June 2006 private examination report 
(examiner commented the Veteran had "very significant disease" 
regarding chronic obstructive pulmonary disease and that his 
pulmonary function tests "are terrible" and noted that the 
Veteran would need oxygen in the future).  This only further 
substantiates the finding that the nonservice connected chronic 
obstructive pulmonary disease was the main basis for the 
Veteran's inability to secure and follow a substantially gainful 
occupation prior to July 12, 2007.

When the Veteran underwent a VA examination in July 2007, he 
complained of low back pain.  He did not report the impact his 
cervical spine disability had on his activities of daily living.  
He also reported he had stopped working in 2005 as a janitor 
because of "his back condition."  While one could argue that 
the "back condition" the Veteran was complaining about could 
include his cervical spine, in reading through the entire July 
2007 VA examination report, it is clear that the Veteran was 
addressing the low back pain he experiences.  

The Veteran is service connected for bladder problems as a result 
or the service-connected disability, but at the time of the July 
2007 VA examination, the Veteran specifically denied having any 
bladder dysfunction.  Thus, it appears that this disability has 
little to no impact on the Veteran's ability to work.

Accordingly, after reviewing the entire record the Board finds 
that while the Veteran has a significant cervical disability, as 
evidenced by his 60 percent evaluation, and additional service-
connected disabilities to reach a combined 70 percent evaluation, 
the preponderance of the evidence is against finding that the 
cervical spine disability, the bladder disability, and diabetes 
mellitus alone prevented the Veteran from securing and following 
a substantially gainful occupation prior to July 12, 2007.  As 
the preponderance of the evidence is against the Veteran's claim, 
the claim of entitlement to a total disability rating based upon  
individual unemployability prior to July 12, 2007, must be 
denied.  

In reaching this decision the Board considered the doctrine of  
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected disabilities 
prior to July 12, 2007, is denied.


REMAND

The most recent VA treatment record in the claims file is dated 
July 12, 2007, which is why the Board chose that date in 
determining that the Veteran did not meet the criteria for a 
total rating for compensation based upon individual 
unemployability prior to this date.  As discussed infra, prior to 
July 12, 2007 the preponderance of the evidence is against a 
finding that the Veteran was unable to secure and follow a 
substantially gainful occupation due to service-connected 
disabilities alone.  The Veteran has, however, been receiving 
regular treatment from VA since at least 2002, and the Board 
suspects that he has continued to receive treatment at VA since 
2007.  If true, that would mean that there are outstanding VA 
treatment records.  Thus, further development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records from July 2007 to the present.

2.  If after reviewing any records received 
the RO/AMC finds evidence that the Veteran's 
service-connected disabilities have 
worsened, it should order new VA examinations 
to determine whether his service connected 
disorders alone prevent him from securing 
and following a substantially gainful 
occupation.  A complete rationale for any 
opinion offered must be included in any 
examiner's report.

3.  The RO/AMC should then readjudicate the 
issue of entitlement to a total rating for 
compensation based upon individual 
unemployability due to service-connected 
disabilities as of July 12, 2007.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


